Citation Nr: 1435051	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-26 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to service-connected right foot disability. 

2.  Entitlement to service connection for right hip disability, to include as secondary to service-connected right foot disability. 

3.  Entitlement to service connection for low back disability, to include as secondary to service-connected right foot disability. 

4.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) in December 2007 (right hip, right knee, low back) and March 2009 (right ankle). 

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The Board remanded the claim in February 2011 for further development and consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The examiner who conducted the April 2011 VA examination found no evidence of any right knee disease, and opined that the claimed right knee condition is not caused by or a result of the Veteran's service connected foot problems.  The rationale was that the Veteran had no evidence of disease affecting the right knee, especially on the X-rays.  Additionally, the right foot problems would be expected to cause problems locally and not affect the nearby major joints.  However, during the course of this appeal a VA treatment note dated in May 2007, noted that the Veteran complained of increasing right knee pain.  Osteoarthritis of the right knee was diagnosed, and the Veteran was referred to orthopedics for X-rays.  A May 2007 orthopedic consultation noted that a May 2007 right knee X-ray noted very early arthritic change with a little bit of joint narrowing.  In June 2007, the Veteran underwent a VA magnetic resonance imaging (MRI) of the right knee due to possible meniscus tear.  The MRI was normal.  In light of the May 2007 orthopedic consultation note suggesting that the Veteran has a current right knee disability, clarification regarding whether the Veteran has a current right knee disability is needed.  As the April 2011 VA examination was conducted over three years ago and the Veteran claims a current right knee disability, the Veteran will be provided a new orthopedic examination to resolve this issue.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2013), service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2013).

In its February 2011 remand, the Board requested that an opinion be obtained regarding whether any current right ankle, right hip, or lower back disabilities are proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected right foot disabilities.  

In April 2011, after examining the Veteran, reviewing of the Veteran's claims file and providing a rationale for the opinions, the examiner stated that the disabilities were not caused by or a result of the service-connected right foot condition.  Unfortunately the examiner did not answer the question regarding whether the disabilities at issue were aggravated by his service-connected right foot disability.  Therefore, on remand an additional opinion should be obtained.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant current VA treatment records dating since May 2012.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the nature of any right ankle, right knee, right hip, and lower back disabilities, and to obtain an opinion as to whether such are possibly related to service-connected right foot disabilities, or in the case of any right knee disability, related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide diagnoses for all current right ankle, right knee, right hip, and lower back disabilities. The examiner is also asked to provide an opinion to the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is etiologically related to service?  Please explain why or why not.  If the examiner finds no current right knee disability, he/she must still comment on whether the very early arthritic change with a little bit of joint narrowing found on May 2007 X-ray is etiologically related to service.

b.  Is it at least as likely as not that the Veteran's the right knee disability, right hip disability, low back disability, and right ankle disability were caused by his service-connected right foot disability, to include any gait disturbance from the feet.  Please explain why or why not.  If the examiner finds no current right knee disability, he/she is to comment on whether the very early arthritic change with a little bit of joint narrowing found on May 2007 X-ray was caused by his service-connected right foot disability, to include any gait disturbance caused by the right foot?

c.  If not caused by the service-connected right foot disability, is it at least as likely as not that the Veteran's right knee disability, right hip disability, low back disability, and right knee disability were permanently worsened beyond natural progression (versus temporary exacerbations) by his service-connected right foot disability, to include a gait disturbance caused by the right foot.  If the examiner finds that any of the Veteran's disabilities were permanently worsened beyond natural progression (aggravated) by his service-connected right foot disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of such disability prior to aggravation by the right foot disability.  If the examiner finds no current right knee disability, he/she is to comment on whether the very early arthritic change with a little bit of joint narrowing found on May 2007 X-ray was permanently worsened beyond natural progression (aggravated) by his service-connected right foot disability.  

3.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

